UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 29, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34838 Hutchinson Technology Incorporated (Exact name of registrant as specified in its charter) Minnesota 41-0901840 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 40 West Highland Park Drive N.E. Hutchinson, Minnesota (Address of principal executive offices) (Zip Code) (320) 587-3797 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of July 29, 2014, the registrant had28,058,033 shares of common stock issued and outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS HUTCHINSON TECHNOLOGY INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS–UNAUDITED (In thousands, except shares and per share data) June 29, September29, 2013 ASSETS Current assets: Cash and cash equivalents (Note 2) $ $ Short-term investments restricted (Note 3) Trade receivables, net Other receivables Inventories Other current assets Total current assets Property, plant and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current debt, net of discount (Note 6) $ $ Current portion of capital lease obligation Accounts payable Accrued expenses Accrued compensation Total current liabilities Long-term debt, net of discount (Note 6) Capital lease obligation Other long-term liabilities Shareholders’ equity: Common stock, $.01 par value, 100,000,000 shares authorized, 28,058,000 and 27,581,000 issued and outstanding Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements – unaudited. 2 HUTCHINSON TECHNOLOGY INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS–UNAUDITED (In thousands, except per share data) Thirteen Weeks Ended Thirty-Nine Weeks Ended June 29, June 30, June 29, June 30, Net sales $ Cost of sales Gross profit Research and development expenses Selling, general and administrative expenses Severance and site consolidation expenses (Note 10) Asset impairment (Note 9) – – – Loss from operations ) Other income (expense), net ) ) ) Gain on extinguishment of debt – – – Interest income 28 22 63 84 Interest expense ) Gain on short- and long-term investments – – – Loss before income taxes ) Provision (benefit) for income taxes (Note 12) 15 ) ) ) Net loss $ ) $ ) $ ) $ ) Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) $ ) Weighted-average common shares outstanding Weighted-average diluted shares outstanding See accompanying notes to condensed consolidated financial statements – unaudited. 3 HUTCHINSON TECHNOLOGY INCORPORATED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS–UNAUDITED (In thousands) Thirteen Weeks Ended Thirty-Nine Weeks Ended June 29, June 30, June 29, June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss) Foreign currency translation, net of income taxes of $0 16 ) ) ) Other comprehensive income (loss) 16 ) ) ) Total comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements – unaudited. 4 HUTCHINSON TECHNOLOGY INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – UNAUDITED (In thousands) Thirty-Nine Weeks Ended June29, June 30, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash provided by operating activities: Depreciation and amortization Stock-based compensation Gain on short- and long-term investments – ) Loss on disposal of assets 80 Asset impairment charges (Note 9) – Non-cash interest expense Gain on extinguishment of debt (Note 6) – ) Severance and site consolidation expenses (Note 10) – Changes in operating assets and liabilities ) ) Cash provided by operating activities INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale/leaseback of equipment Proceeds from sale of building and related assets – Change in restricted cash Purchases of marketable securities ) ) Sales/maturities of marketable securities Cash used for investing activities ) ) FINANCING ACTIVITIES: Proceeds from issuance of common stock 26 Repayments of capital lease ) ) Repayments of revolving credit line ) ) Proceeds from revolving credit line Repayments of debt – ) Proceeds from private placement of debt – Debt refinancing costs (Note 6) – ) Cash used for financing activities ) ) Effect of exchange rate changes on cash – Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow disclosure: Cash interest paid (net of amount capitalized) $ $ Income taxes paid $ $ 45 Assets acquired through capital lease $ $ See accompanying notes to condensed consolidated financial statements – unaudited. 5 HUTCHINSON TECHNOLOGY INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED (Columnar dollar amounts in thousands, except per share amounts) When we refer to “we,” “our,” “us,” the “company” or “HTI,” we mean Hutchinson Technology Incorporated and its subsidiaries. Unless otherwise indicated, references to “2014” mean our fiscal year ending September 28, 2014, references to “2013” mean our fiscal year ended September 29, 2013 and references to “2012” mean our fiscal year ended September 30, 2012. (1)BASIS OF PRESENTATION The condensed consolidated financial statements have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). The information furnished in the condensed consolidated financial statements consists of normal recurring adjustments and reflects all adjustments which are, in the opinion of our management, necessary for a fair presentation of such financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. Although we believe that the disclosures are adequate to make the information presented not misleading, we suggest that these condensed consolidated financial statements be read in conjunction with the financial statements and the notes thereto included in our latest Annual Report on Form 10-K. The quarterly results are not necessarily indicative of the actual results that may occur for the entire fiscal year. (2)CASH AND CASH EQUIVALENTS Cash and cash equivalents consist of all highly liquid investments with original maturities of three months or less. As of June 29, 2014, and September 29, 2013, we had $2,117,000 and $3,721,000, respectively, of cash and cash equivalents that were restricted in use, which are classified in other current assets. These amounts covered outstanding letters of credit and cash received and temporarily held in our senior secured credit facility collections account. (3)INVESTMENTS A summary of our investments is as follows: June29, September29, 2013 Available-for-sale securities U.S government debt securities $ $ Our short-term investments are comprised of United States government debt securities. Unrealized gains and losses deemed to be temporary on available-for-sale securities are reported as other comprehensive gain or loss within shareholders’ equity. As of June 29, 2014, our short-term investments were scheduled to mature within one year. As of June 29, 2014, and September 29, 2013, we had $1,195,000 and $1,200,000, respectively, of short-term investments that were restricted in use. The amounts are required by the State of Minnesota to be held as security for our self-insured workers compensation programs. (4)TRADE RECEIVABLES We grant credit to our customers, but generally do not require collateral or any other security to support amounts due. Trade receivables of $18,218,000 at June 29, 2014, and $21,680,000 at September 29, 2013, are net of allowances for sales returns of $671,000 and $656,000, respectively. 6 During the thirteen weeks ended June 29, 2014, we entered into multiple independent bill of exchange discounting transactions under an uncommitted facility with Hongkong and Shanghai Banking Corporation Limited, Bangkok Branch (“HSBC”), under which our Thai subsidiary, Hutchinson Technology Operations (Thailand) Co. Ltd., sold, without recourse, an aggregate of $10,474,000 of its accounts receivable to HSBC and was paid 95% of the face value of the accounts receivable, less interest expense of LIBOR plus 1.75%. Upon full payment of the receivable by its customer to HSBC, our Thai subsidiary receives from HSBC the 5% remainder due on the receivable.As of June 29, 2014, there remained $512,669 to be paid to our Thai subsidiary from HSBC, all of which was included within the line item “Other receivables” on our condensed consolidated balance sheet. We generally warrant that the products sold by us will be free from defects in materials and workmanship for a period of one year or less following delivery to our customer. Upon determination that the products sold are defective, we typically accept the return of such products and refund the purchase price to our customer. We record a provision against revenue for estimated returns on sales of our products in the same period that the related revenues are recognized. We base the allowance on historical product returns, as well as existing product return authorizations. The following table reconciles the changes in our allowance for sales returns under warranties: September29, 2013 Increases in the AllowanceRelated to WarrantiesIssued Reductions in the Allowance for Returns Under Warranties June29, (5)INVENTORIES Inventories are valued at the lower of cost (first-in, first-out method) or market by analyzing market conditions, current sales prices, inventory costs and inventory balances. Inventories consisted of the following at June 29, 2014, and September 29, 2013: June29, September29, Raw materials $ $ Work in process Finished goods $ $ (6)DEBT Debt consisted of the following at June 29, 2014, and September 29, 2013: June29, September29, 8.50% Convertible Notes $ $ 8.50% Convertible Notes debt discount ) ) 8.50% Secured Notes 8.50% Secured Notes debt discount ) ) 10.875% Notes 10.875% Notes debt discount ) ) Credit Facility Total debt, net of discounts Less: Current maturities, net of discounts ) ) Total long-term debt, net of discounts $ $ 7 8.50% Convertible Notes We currently have outstanding $39,822,000 aggregate principal amount of 8.50% Convertible Senior Notes due 2026 (the “8.50% Convertible Notes”), which as of June 29, 2014 was classified as current on our consolidated balance sheets. We have been evaluating our alternatives for refinancing the 8.50% Convertible Notes and are working on a partial or full refinancing. The 8.50% Convertible Notes were issued in February 2011 as part of a tender/exchange pursuant to an indenture dated as of February 11, 2011. The 8.50% Convertible Notes are senior in right of payment to any of our existing and future subordinated indebtedness. Interest at a rate of 8.50% per annum is payable on the 8.50% Convertible Notes on January 15 and July 15 of each year. The 8.50% Convertible Notes mature on January 15, 2026. Each $1,000 principal amount of the 8.50% Convertible Notes is convertible into 116.2790 shares of our common stock (which is equal to an initial conversion price of approximately $8.60 per share), subject to adjustment. We have the right to redeem the 8.50% Convertible Notes (i) on or after January 15, 2013, to, but excluding, January 15, 2015, if the closing price of our common stock equals or exceeds 150% of the conversion price, and (ii) at any time on or after January 15, 2015, in either case in whole or in part, for cash equal to 100% of the principal amount of the 8.50% Convertible Notes to be redeemed plus any accrued but unpaid interest to, but excluding, the redemption date. Holders of the 8.50% Convertible Notes may require us to repurchase all or a portion of their 8.50% Convertible Notes at par on each of January 15, 2015, January 15, 2016, and January 15, 2021, for cash equal to 100% of the principal amount of the 8.50% Convertible Notes to be repurchased plus any accrued but unpaid interest to, but excluding, the repurchase date. If a fundamental change (as defined in the indenture) occurs, each holder of 8.50% Convertible Notes will have the right to require us to repurchase all or any portion of that holder’s 8.50% Convertible Notes for cash equal to 100% of the principal amount of the 8.50% Convertible Notes to be repurchased plus any accrued but unpaid interest to, but excluding, the repurchase date. In July 2011, we completed an exchange for a portion of our outstanding 3.25% Convertible Subordinated Notes due 2026 (the “3.25% Notes”). In connection with the July 2011 exchange, we issued $45,170,000 aggregate principal amount of the 8.50% Convertible Notes and made aggregate cash payments of $3,091,000 in exchange for $45,963,000 aggregate principal amount of the 3.25% Notes. In April 2012, after funding the purchase of 3.25% Notes through the 3.25% Tender/Exchange Offer (as described below), we completed an offer to purchase for cash $26,666,000 aggregate principal amount of our outstanding 8.50% Convertible Notes, whereby we applied $19,999,500 of residual proceeds from a private placement of 8.50% Senior Secured Second Lien Notes due 2017 (the “8.50% Secured Notes”) to fund the purchase of outstanding 8.50% Convertible Notes. In January 2013, we repurchased $18,682,000 aggregate principal amount of our outstanding 8.50% Convertible Notes by making cash payments totaling $11,583,000, plus accrued and unpaid interest, which payments were funded by the proceeds of the sale of our 10.875% Senior Secured Second Lien Notes due 2017 (the “10.875% Notes”). Applying debt extinguishment accounting, we recorded a gain on extinguishment of debt of $4,986,000 for the thirty-nine weeks ended June 30, 2013. These transactions reduced the portion of our outstanding debt subject to a holder-initiated repurchase as early as 2015 from $58,504,000 to $39,822,000. 8.50% Secured Notes In March 2012, we issued $78,931,000 aggregate principal amount of 8.50% Secured Notes. Of that total amount, $38,931,000 aggregate principal amount of 8.50% Secured Notes was issued pursuant to an effective registration statement relating to an offer to purchase for cash or exchange for new securities any and all of our outstanding 3.25% Notes (the “3.25% Tender/Exchange Offer”).The remaining $40,000,000 aggregate principal amount of 8.50% Secured Notes was issued in a private placement that included the issuance of warrants to purchase 3,869,000 shares of our common stock.The warrants were exercisable on a cashless basis for $.01 per share for ten years after their issuance.The total purchase price for the 8.50% Secured Notes and warrants issued in the private placement was $39,400,000. The fair value of the warrants was recorded in additional paid-in capital in the amount of $8,489,000. As of May 2013, all 3,869,000 warrants had been exercised and there were no warrants outstanding. The 8.50% Secured Notes bear interest at a rate of 8.50%per annum, payable semiannually in arrears on January15 and July15 of each year, beginning July15, 2012, and mature on January15, 2017, unless redeemed or repurchased in accordance with their terms. The 8.50% Secured Notes are secured by liens on all assets securing our existing or future senior secured credit facilities (other than certain excluded assets), which liens rank junior in priority to any liens securing our senior secured credit facilities and other permitted priority liens. 8 We may redeem all or part of the 8.50% Secured Notes at any time by paying 100% of the principal amount redeemed, plus a make-whole premium (and accrued and unpaid interest on the principal amount redeemed to) as of the date of redemption (subject to the rights of holders of the 8.50% Secured Notes on the relevant record date to receive interest due on the relevant interest payment date as and to the extent provided in the indenture). The indenture governing the 8.50% Secured Notes contains certain covenants that, among other things, will limit our and our restricted subsidiaries’ ability to incur additional indebtedness, pay dividends on or make distributions in respect of capital stock or make certain other restricted payments or investments, enter into agreements that restrict distributions from restricted subsidiaries, sell or otherwise dispose of assets, including capital stock of restricted subsidiaries, enter into transactions with affiliates, create or incur liens and enter into operating leases. 10.875% Notes On January 22, 2013, we issued $12,200,000 aggregate principal amount of the 10.875% Notes for a total purchase price of $11,590,000. The 10.875% Notes were issued in a private placement pursuant to an indenture dated as of January 22, 2013, and bear interest at a rate of 10.875% per annum, payable semiannually in arrears on January 15 and July 15 of each year, beginning July 15, 2013. The 10.875% Notes are secured by liens on all assets securing our senior secured credit facilities (other than capital stock of subsidiaries of our company to the extent that inclusion of such capital stock would require the filing of separate financial statements for such subsidiaries with the SEC), which liens rank junior in priority to the liens securing our senior secured credit facilities and other permitted priority liens and on an equal and ratable basis with the liens securing our 8.50% Secured Notes. The 10.875% Notes are scheduled to mature on January 15, 2017, unless redeemed or repurchased in accordance with their terms. We may redeem all or a portion of the 10.875% Notes at any time by paying 100% of the principal amount redeemed, plus a make-whole premium as of, and accrued and unpaid interest to, the date of redemption. To accommodate the January 2013 debt transactions described above, on January 22, 2013, we entered into (i) a first supplemental indenture to the indenture dated as of March 30, 2012, which governs the 8.50% Secured Notes, and (ii) a consent and third amendment to our revolving credit and security agreement. Debt refinancing costs of $359,000 were capitalized and are being amortized over four years or until the maturity date. The amortization expense is included in interest expense. Senior Secured Credit Facility In September 2011, we entered into a revolving credit and security agreement with PNC Bank, National Association (“PNC Bank”). The credit agreement provides us with a senior secured credit facility in a principal amount of up to $35,000,000, subject to a borrowing base. The credit facility is secured by substantially all of the personal and real property of Hutchinson Technology Incorporated. The maturity date of the credit facility is October 1, 2014. We are currently working on an extension and amendment with PNC to keep the credit facility in place. The credit agreement contains certain financial covenants that require us to maintain a minimum fixed charge coverage ratio, minimum earnings before interest, taxes, depreciation and amortization (“EBITDA”), and minimum liquidity. We maintain an account at PNC Bank with a minimum balance of $15,000,000, as required under the credit agreement. In February 2012, we entered into a consent and amendment to our credit agreement with PNC Bank, which itself was further amended in March 2012. Under the amended consent and amendment, PNC Bank consented to our use of the proceeds from the private placement of 8.50% Secured Notes to purchase a portion of our outstanding 8.50% Convertible Notes. In July 2012, we entered into a second amendment to our credit agreement with PNC Bank. The amendment modified certain of the financial covenants under the existing agreement to (i) eliminate the fixed charge coverage ratio requirement for our fiscal quarters ended June 24, 2012, and September 30, 2012, and provide for aggregating the applicable measurement periods starting with our fiscal quarter ended December 30, 2012, and (ii) implement an additional EBITDA requirement for 2012. 9 In January 2013, we entered into a consent and third amendment to our credit agreement with PNC Bank. Under the consent and amendment, PNC Bank consented to the January 2013 debt transactions, including the private placement and the repurchases, and the granting of the liens to secure the 10.875% Notes. In October 2013, we entered into a waiver and fourth amendment to our credit agreement with PNC Bank. The amendment modified the financial covenants, as previously amended, to eliminate the compliance requirement for our fourth quarter ended September 29, 2013, and change the measurement periods and adjust the financial covenants starting with our first quarter ended December 29, 2013, by excluding from such measurement periods all fiscal quarters ended on or prior to September 29, 2013. With this waiver and amendment in place, we were in compliance with the terms, provisions and financial covenants of our credit agreement as of September 29, 2013. From time to time, we borrow funds under the senior secured credit facility. As of June 29, 2014, we had $4,800,000 outstanding. Our average amount outstanding for the thirty-nine weeks ended June 29, 2014, was $2,297,000. Amounts borrowed under the credit facility bear cash interest at a reduced rate equal to, at our election, either (i) PNC Bank’s alternate base rate plus 1.0% per annum, or (ii) LIBOR plus 3.5% per annum if no defaults or events of default exist under the credit agreement. As of June 29, 2014, we were in compliance with the covenants of our credit facility. If we are unable to generate sufficient operating results in future quarters, we may not be able to comply with financial covenants in the credit agreement in future quarters.If necessary, we intend to negotiate a wavier of any noncompliance or an amendment of the financial covenant specific to the applicable period. Our ability to obtain additional financing, including potential alternatives for refinancing the 8.50% Convertible Notes and extension and amendment of the PNC credit facility, will depend upon a number of factors, including our future and historical performance and financial results, contractual restrictions and general economic and capital market conditions. We cannot be certain that we will be able to raise additional financing on terms acceptable to us, including covenants that we will be able to comply with in the short term, or at all, if needed.If we are unable to obtain new financing, if and when necessary, our future financial results and liquidity could be materially adversely affected. (7) COMMITMENTS AND CONTINGENCIES Lease Commitments We have commitments under various capital and operating lease agreements. Assets acquired under capital leases are depreciated over the useful life of the asset. The future minimum lease payments for all capital and operating leases as of June 29, 2014, are as follows: Capital Leases Operating Leases $ $ 54 Thereafter – Total future minimum lease payments Less: Interest ) – Total future minimum lease payments excluding interest $ $ Legal Proceedings We and certain users of our products have from time to time received, and may in the future receive, communications from third parties asserting patents against us or our customers which may relate to certain of our manufacturing equipment or products or to products that include our products as a component. In addition, certain of our customers have been sued on patents having claims closely related to products sold by us. If any third party makes a valid infringement claim and a license was not available on terms acceptable to us, our operating results could be adversely affected. We expect that, as the number of patents issued continues to increase, and as we grow, the volume of intellectual property claims could increase. We may need to engage in litigation to enforce patents issued or licensed to us, protect trade secrets or know-how owned by us or determine the enforceability, scope and validity of the intellectual property rights of others. We could incur substantial costs in such litigation or other similar legal actions, which could have a material adverse effect on our results of operations. We are a party from time to time to ordinary routine litigation incidental to our business. The outcome of such claims, if, any, is not expected to materially affect our current or future financial position or results of operations. 10 (8) ACCUMULATED OTHER COMPREHENSIVE LOSS Other comprehensive loss refers to revenue, expenses, gains and losses that are recorded as an element of shareholders’ equity but are excluded from net income. Our other comprehensive loss is comprised of unrealized gains and losses on foreign translation adjustments. Accumulated other comprehensive loss, net of tax (see Note 12 for a discussion of income taxes), was as follows: Foreign Currency Translation Adjustments Balance as ofSeptember 29, 2013 $ ) Other comprehensive loss ) Balance as of June 29, 2014 $ ) Balance as ofSeptember 30, 2012 $ ) Other comprehensive loss ) Balance as of June 30, 2013 $ ) (9)ASSET IMPAIRMENT When indicators of impairment exist and assets are held for use, we estimate future undiscounted cash flows attributable to the assets. In the event such cash flows are not expected to be sufficient to recover the recorded value of the assets, the assets are written down to their estimated fair values based on the expected discounted future cash flows attributable to the assets or based on appraisals. Factors affecting impairment of assets held for use include the ability of the specific assets to generate positive cash flows. Changes in any of these factors or changes in our forecast model estimates could necessitate impairment recognition in future periods for other assets held for use. Late in December 2012, we decided to further consolidate and streamline our U.S. operations. We vacated the portion of our Eau Claire, Wisconsin facility used for assembly operations by moving the equipment to other available space and as we shifted more assembly production to our Thailand operation. In Hutchinson, we consolidated most of our Development Center into our headquarters building, taking advantage of the space made available by moving component manufacturing from Hutchinson to Eau Claire in 2011. We are also in the process of moving our stamping operation from a facility we currently lease in Plymouth, Minnesota, to our headquarters building in Hutchinson, Minnesota. We believe that the decision to consolidate operations was a triggering event that required us to perform an impairment analysis to evaluate the recoverability of the carrying value of our long-lived assets. Our impairment analysis for the first quarter of 2013 indicated that no charge for impairment was required. In connection with this consolidation of our operations, two of our facilities were offered for sale or lease, including the Eau Claire, Wisconsin assembly building and the Development Center building on our Hutchinson, Minnesota campus. During the first quarter of 2014, we received third-party interest in purchasing the Eau Claire assembly building. Based on the discussions regarding the potential sale of this building, we modified our forecast model to increase the probability of a sale of our Eau Claire assembly building and decrease the probability of a lease. Using these new weightings for sale and lease, the carrying value of our assets exceeded the expected undiscounted cash flows indicating a trigger of potential impairment. As a result, we evaluated the recoverability of the Eau Claire assembly building based on these circumstances and recorded an impairment charge of $4,470,000 included in the line item “Asset impairment” in our condensed consolidated statement of operations. The building and related assets had remaining useful lives ranging from 15 to 30 years. We determined the long-lived assets did not meet the criteria to be classified as assets held for sale. During the second quarter of 2014, we sold the Eau Claire, Wisconsin assembly building, and related real and personal property for net proceeds of $4,364,000. We will continue to own and operate the remaining portion of the Eau Claire facility, representing approximately 700,000 square feet of floor space. 11 (10)SEVERANCE AND SITE CONSOLIDATION EXPENSES A summary of our severance and site consolidation expenses as of June 29, 2014, is as follows: Severance Site Consolidation
